                  Case 2:19-cv-08384 Document 2 Filed 09/27/19 Page 1 of 4 Page ID #:62


                                           UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                 CIVIL COVER SHEET

I. (a) PLAINTIFFS ( Check box If you are representing yourself               D)             DEFENDANTS              (Check box If you are representing yourself           0 )
                                                                                             County of Los Angeles and Los Angeles County Sheriff's Department
Matthew Newells, Tevye Nguyen, Tavlere N, and Matthew N.

(b) County of Residence of First Listed Plaintiff               Los Angeles                 County of Residence of First Listed Defendant                   Los Angeles
(EXCEPT IN U.S. PLAINTIFF CASES)                                                            (IN U.S. PLAINTIFF CASES ONLY)

(c) Attorneys (Firm Name, Address and Telephone Number) If you are                          Attorneys (Firm Name, Address and Telephone Number) If you are
representing yourself, provide the same Information.                                        representing yourself, provide the same Information.
McNICHOLAS & McNICHOLAS, LLP                                                                Erin R. Dunkerly, Esq. (State Bar No. 260220)
 10866 Wilshire Blvd., Suite 1400                                                            COLLINS COLLINS MUIR+ STEWART LLP
 Los Angeles, Callfornla 40024                                                               1100 El Centro Street, South Pasadena, CA 91030
 (310) 474-1582- FAX: (310) 475-7871                                                         (626) 243-1100- FAX (626) 243·1111
II. BASIS OF JURISDICTION (Place an X In one box only.)                             Ill. CITIZENSHIP OF PRINCIPAL PARTIES-For Diversity Cases Only
                                                                                          (Place an X in one box for plaintiff and one for defendant)
D 1. U.S. Government                 [EJ 3. Federal Question (U.S.                  Citizen ofThis State
                                                                                                              PTF    DEF      Incorporated or Principal Place
                                                                                                              D 1 D 1 ofBusiness In this State
                                                                                                                                                              PTF DEF
                                                                                                                                                              D 4 0 4
     Plaintiff                            Government Not a Party)
                                                                                    Citizen of Another State    D    2    D    2 Incorporated and Principal Place      D    5   0       5
                                                                                                                                 of Business in Another State
D 2. U.S. Government                 D 4. Diversity (Indicate Citizenship           Citizen or Subject of a
                                                                                                                D    3    D    3 Foreign Nation
     Defendant                            of Parties In Item Ill)                   Foreign Country


 IV. ORIGIN (Place an X in one box only.)                                                                                                6. Multidlstrlct       8. Multldlstrlct
      1. Original    'x12. Removed from        D 3. Remanded from        D  4. Reinstated or    D      5. Transferred from Another   D      Litigation.      D     Litigation_
D       Proceeding ~ State Court                    Appellate Court            Reopened                   District (Specify)                Tr;msfe.r
Notice of RemovaTpursuant to 28 USC§ 1441, et seq. based on fact that plaintiffs' third cause of action for civil rights violations unaer 4L USC§ 1983
                                                                                                                                                                   Direct File
and the Frn 1cteenth Amendment to the l Inited States Constil! 11ion arise pf the inj11ry to plaintiffs and death of plaintiffs' decedent present federal questions,
 V. REQUESTED IN COMPLAINT: JURY DEMAND: [8J Yes                                0     No       (Check "Yes" only If demanded In complaint.)

CLASS ACTION         under F.R.Cv.P. 23:            0   Yes    [8J No                    0    MONEY DEMANDED IN COMPLAINT:                           $
VI. CAUSE OF ACTION (Cite the U.S.Clvll Statute under which you are filing and write a brief statement of cause. Do not cite jurisdictional statutes unless diversity.)



VII. NATURE OF SUIT (Place an             X in one box only).
     OTHER STATUTES                   CONTRACT            REAL PROPERTY CONT.                                            PRISONER PETITIONS                PROPERTY RIGHTS
I                                                                                           IMMIGRATION                                                                                     I
 O   375 False Claims Act       D   110 Insurance         D  240 Torts to Land             462 Naturalization              Habeas Corpus:            0   820 Copyrights
                                                                                       D   Application
     376QuITam                  D   120 Marine          245 Tort Product
                                                          D                                                         D     463 Allen Detainee         D 830 Patent
D    (31USC3729(a))
                                                       Liability                       D 465 Other                  D     510 Motions to Vacate
                                                                                                                                                     D 835 Patent· Abbreviated
                                0 130 Miiier Act        290 All Other Real
                                                          D                              Immigration Actions              Sentence
D    400 State                  D 140 Negotiable       Property                              TORTS                  D     530 General                    New Drug Appllcatlon
     Reapportionment              Instrument                TORTS                      PERSONAL PROPERTY            D     535 Death Penalty          0   840Trademark
0    410 Antitrust                150 Recovery of     PERSONAL INJURY
                                0                                                      D 370 Other Fraud                        Other:                      SOCIAL SECURITY                 I
O    430 Banks and Banking        Overpayment &     D 310 Airplane                                             D          540 Mandamus/Other         LJ 861 HIA (1395ff)
D
                                  Enforcement of       315 Airplane                    D    371 Truth In Lending
                                                                                                                                                     D 862 Black Lung (923)
     450 Commerce/ICC
     Rates/Etc.
                                  Judgment          D Product Liability                    380 Other Personal D           550 Civil Rights
                                D 151 Medicare Act D Slander
                                                       320 Assault, Libel &            D   Property Damage     D          555 Prison Condition       D 863 DIWC/DIWW (405 (g))
D    460 Deportation
D    470 Racketeer lnnu·          152 Recovery of      330 Fed. Employers'
                                                                                       D   385 Property Damage D          560 Civil Detainee         0 864 SSID Title XVI
     enced & Corrupt Org.       0 Defaulted Student D Liabllity                            Product Llabllity              Conditions of
                                                                                                                          Confinement                D 865 RSI (405 (g))
                                  Loan (Exel. Vet.)                                         BANl<RUPTCY
0    480 Consumer Credit
                                                    D 340 Marine
D    490 Cable/SatTV              153 Recovery of      345 Marine Product
                                                                                       D   422 Appeal 28             FORFEITURE/PENALTY                    FEDERAL TAX SUITS                I
                                0 Overpayment of D L/abillty                               use 158                    625 Drug Related                   870 Taxes (U.S. Plaintiff or
D    850 Securities/Com·          Vet. Benefits                                            423 Withdrawal 28        D Seizure of Property 21         D   Defendant)
     moditles/Exchange
                                D 160 Stockholders' D 350   Motor Vehicle              D   use 157                    USC 881
                                                                                                                                                         871 IRS-Third Party 26 use
D    890 Other Statutory           Suits               355 Motor Vehicle                    CIVIL RIGHTS            D 6900ther                       D   7609
     Actions                                        D Product Liability
                                D 1900ther                                             [8J 440 Other Civil Rights                LABOR
D    891 Agricultural Acts        Contract
                                                       360 Other Personal
                                                    D Injury                                                        D     710 Fair Labor Standards
D    893 Environmental                                                                 D   441 Voting
                                                                                                                          Act
     Matters                    D 195 Contract         362 Personal Injury-
                                                    D Med Malpratlce                   D   442 Employment           D     720 Labor/Mgmt.
                                  Product Liability
D    895 Freedom of Info.
                                0 196 Franchise        365 Personal Injury-            D   443 Housing/                   Relations
     Act                                            D Product Llabllity                    Accommodations
                                                                                                                    D     740 Railway Labor Act
 D   896 Arbitration             REAL PROPERTY         367 Health Care/                    445 American with
                                D 210 Land             Pharmaceutical                  D   Disabilities·            D     751 Family and Medical
     899 Ad min. Procedures       Condemnation      D  Personal Injury                     Employment                     Leave Act
 O   Act/Review of Appeal of    D 220 Foreclosure      Product Liability               D   446 American with        D     790 Other Labor
     Agency Decision                                                                       Dlsabilities·Other             Litigation
 D   950 Constitutionality of   D 230 Rent Lease & D 368   Asbestos
                                                       Personal Injury                 D    448 Education           D     791 Employee Ret. Inc.
     State Statutes               Electment            Product 11ahllih                                                   Security Act

FOR OFFICE USE ONLY:                       Case Number:
CV-71 (OS/17)                                                                   CIVIL COVER SHE&T                                                                     Page 1 of3
                  Case 2:19-cv-08384 Document 2 Filed 09/27/19 Page 2 of 4 Page ID #:63


                                           UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                 CIVIL COVER SMEET

VIII. VENUE: Your answers to the questions below will determine the division of the Court to which this case will be Initially assigned. This Initial assignment Is subject
t·a chan ge, In accord anc·e with the Court's Ge Iieral Orders upon review by the Court of your Complaint or Notice of Removal
                                                               '
QUESTION A: Was this case removed
from state court?                                                  STATE CASE WAS PENDING IN THE COUNTY OF:                                         INITIAL DIVISION IN CACD IS:
           IBl Yes D No
                                                   IBl   Los Angeles, Ventura, Santa Barbara, or San Luis Obispo                                             Western
If "no," skip to Question 8. If "yes," check the
box to the right that applies, enter the           D     Orange                                                                                              Southern
corresponding division In response to
Question E, below, and continue from there.        D     Riverside or San Bernardino                                                                           Eastern


QUESTION B: Is the United States, or B.1. Do 50% or more of the defendants who reside In                            YES. Your case will Initially be assigned to the Southern Division.
one of Its agencies or employees, a  the district reside In Orange Co.7
                                                                                                              D
PLAINTIFF in this adlon?

              O    Yes    IBl   No
                                                   check one of the boxes to the right    .....                     Enter "Southern" In response to Question E, below, and continue
                                                                                                                    from there.

                                                                                                              D     NO. Continue to Question B.2.

                                                   B.2. Do 50% or more of the defendants who reside In              YES. Your case wlll inltially be assigned to the Eastern Division.
If "no," skip to Question C. If "yes," answer      the district reside in Riverside and/or San Bernardino
Question B.1, at right.                            Counties? (Consider the two counties together.)
                                                                                                              D     Enter "Eastern" In response to Question E, below, and continue
                                                                                                                    from there,
                                                   check one of the boxes to the right
                                                                                          .....               D
                                                                                                                    NO. Your case will Initially be assigned to the Western Division .
                                                                                                                    Enter "Western" In response to Question E, below, and continue
                                                                                                                    from there.

QUESTION C: ls the United States, or C.1, Do 50% or more of the plaintiffs who reside In the                        YES. Your case will Initially be assigned to the Southern Division.
one of its agencies or employees, a  district reside In Orange Co.?
                                                                                                              D     Enter "Southern" In response to Question E, below, and continue
DEFENDANT in this action?                                                                                           from there.
                                     check one of the boxes to the right                  -+-
            D Yes [R] No                                                                                      D     NO. Continue to Question C.2.

                                                   C.2. Do 50% or more of the plaintiffs who reside in the          YES. Your case will Initially be assigned to the Eastern Division.
If "no," skip to Question D. If "yes," answer      district reside In Riverside and/or San Bernardino
Question C 1, at right.                            Counties? (Consider the two counties together.)            D     Enter "Eastern" in response to Question E, below, and continue
                                                                                                                    from there.
                                                   check one of tile boxes to the right   -+-                       NO. Your case will Initially be assigned to the Western Division.
                                                                                                              D     Enter "Western" In response to Question E, below, and continue
                                                                                                                    from there,
                                                                                                               A.                              B.                             c.
                                                                                                                                     Riverside or San             Los Angeles, Ventura,
QUESTION D: Location of plaintiffs and defendants?                                                     Orange County                Bernardino County             Santa Barbara, or San
                                                                                                                                                                   Luis Obispo County
Indicate the location(s) In which 50% or more of plaintiffs who reside In this district
reside. (Check up to two boxes, or leave blank if none of these choices apply.)                               D                              D                                ~
Indicate the locatlon(s) In which 50% or more of defendants who reside in this
district reside. (Check up to two boxes, or leave blank If none of these choices
apply.)
                                                                                                              D                              D                                ~

                 0.1. ls there at least one answer in Column A?                                               0.2. Is there at least one answer In Column B?
                                     0   Yes       ~No                                                                            0    Yes       ~No
                    If "yes," your case will Initially be assigned to the                                          If "yes," your case will initially be assigned to the
                                 SOUTHERN DIVISION.                                                                              EASTERN DIVISION.
     Enter "Southern" In response to Question E, below, and continue from there.                                  Enter "Eastern" Jn response to Question E, below.
                          lf"no," go to question D2 to the right.           .....                           lf"no," your case will be assigned to the WESTERN DIVISION.
                                                                                                                Enter "Western" In response to Question E, below.
                                                                                                                                                                                     i
QUESTION E: Initial Division?
Enter the Initial division determined by Question A, B, C, or D above:                 _.                                    INITIAL DIVISION IN CACD

                                                                                                                                       WESTERN

QUESTION F: Northern Counties?
Do 50% or more of plaintiffs or defendants In this district reside in Ventura, Santa Barbara, or San Luis Obispo counties?                                 0    Yes        ~No
 CV·71 (05/17)                                                                      CIVIL COVER SHEET                                                                      Page 2 of 3
                  Case 2:19-cv-08384 Document 2 Filed 09/27/19 Page 3 of 4 Page ID #:64
                                                                                                                     .:.• _.. _:........ _... ;..:; ...•_.•.:.._ .._.:;::.-•. ~··"""·:.:.::..:·•...:..:;;.:.~.-;:.c~·-:   .·.:·.::.:-:·.:;~:=::::::::::-:....,..   ........ .:. .•-.;·'--·---·-.:.-.--.. :.._.




                                          UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                CIVIL COVER SHEET

IX(a). IDENTICAL CASES: Has this action been previously filed in this court?                                                                                                            IBJ             NO                                   D                 YES

        If yes, list case number(s):


IX(b). RELATED CASES : Is this case related (as defined below) to any civi l or crimi nal case(s) previously filed in this court?
                                                                                                                                                                                         IBJ            NO                                    D               YES
        If yes, list case number(s):



        Civil cases are related whe n th ey (check all that app ly):

              O     A. Arise from the same or a closely related transaction, happen ing, or event;
              O     B. Call for determination of the same or substantially related or similar questions of law and fact; or

              0     C. For other reasons wou ld entail substantial duplication of labor if heard by different judges.

        Note: That cases may involve the same patent, trademark, or copyright is not, in itself, sufficient to deem cases re lated.



        A civil forfeiture case and a criminal case are related when they (check all that apply):

              D     A. Arise from the same or a closely related transaction, happening, or event;

              D     B. Call for determination of the same or substantially related or similar questions of law and fact; or

                    C. Involve one or more defendants from the criminal case in common and wou ld entail substantial duplication of
              D     labor if heard by different judges.


X. SIGNATURE OF ATTORNEY
{OR SELF-REPRESENTED LITIGANT):                               ~
                                                                                  tc,,.   4 «   L J''
                                                                                                     ~
                                                                                                                                                             DATE:                                    '1/'J.. J-/ t 'f
Notice to Counsel/Parties: The submission of this Civil Cover Sheet is required by LO : e 3-1. This Form CV-71 and the information contained herein
neither repl aces nor supplements the filing and service of pleadings or other papers as required by la w, except as provided by local rul es of court. For
more detailed instructions, see separate instruction sheet (CV-071 A) .




Key to Statistical codes relating to Social Security Cases:

     Nature of Suit Code        Abbreviation                     Substantive Statement of Cause of Action
                                                   All claims for health insurance benefits (Medicare) under Title 18, Part A, of the Social Security Act, as amended. Also,
        861                        HIA             include claims by hospitals, skilled nursing facilities, etc., for certification as providers of services under the program.
                                                   (42 U.S.C. 1935FF(b))

        862                        BL               All claims for "Black Lung" benefits under Title 4, Part B, of the Federal Coal Mine Health and Safety Act of 1969. (30 U.S.C.
                                                    923)

                                                    All claims filed by insu red workers for disability insura nce benefits under Title 2 of the Socia l Security Act, as amended; plus
        863                        DIWC
                                                    all claims filed for child's in surance benefits based on disability. (42 U.S.C. 405 (g))

                                                    All claims fil ed for widows or widowers Insurance benefits based on disability underTltle 2 of the Social Security Act, as
        863                        DIWW
                                                    amended. (42 U.S.C. 405 (g))


                                                    All claim s for suppl emental security income payments based upon disa bility filed under Title 16 of the Socio I Security Act, as
        864                        SSID
                                                    amend ed.


        865                        RSI              All claims for retirement (old age) and survivors benefits under Title 2 of the Social Security Act, as amended.
                                                    (42 u.s.c. 405 (g))




CV-71 IOS/17)                                                                   CIVIL COVER SHEET                                                                                                                                                 Page3 of3
           Case 2:19-cv-08384 Document 2 Filed 09/27/19 Page 4 of 4 Page ID #:65



                                                           PROOF OF SERVICE
                                                     (CCP §§ 1013(a) and 2015.5; FRCP 5)
State of California,            )
                                ) ss.
County of Los Angeles.          )

           I am employed in the County of Los Angeles. I am over the age of 18 and not a party to the within action. My business address is
  1100 El Centro Street, South Pasadena, California 91030.

            On this date, I served the foregoing document described as CIVIL COVERSHEET on the interested parties in this action by
  placing same in a sealed envelope, addressed as follows:

  Matthew S. McNicholas, Esq.                                               Victor Alexandroff, Esq.
  Nicholas S. Alexandroff, Esq.                                             LAW OFFICES OF VICTOR ALEXANDROFF
  McNICHOLAS & McNICHOLAS, LLP                                              16542 Ventura Blvd., Suite 203
  10866 Wilshire Blvd., Suite 1400                                          Encino, California 91436
  Los Angeles, California 40024                                             (818) 908-8899 - FAX: (818) 908-8898
  (310) 474-1582 – FAX: (310) 475-7871                                      victor@victoralaw.com
  msm@McNicholasLaw.com                                                     ATTORNEYS FOR PLAINTIFFS MATTHEW NEWELLS,
  ATTORNEYS FOR PLAINTIFFS MATTHEW NEWELLS,                                 TEVYE NGUYEN, TAVIERE N, AND MATTHEW N.
  TEVYE NGUYEN, TAVIERE N, AND MATTHEW N.

     (BY MAIL) - I caused such envelope(s) with postage thereon fully prepaid to be placed in the United States mail in South Pasadena,
     California to be served on the parties as indicated on the attached service list. I am “readily familiar” with the firm’s practice of collection
     and processing correspondence for mailing. Under that practice, it would be deposited with the U.S. Postal Service on that same day with
     postage thereon fully prepaid at South Pasadena, California in the ordinary course of business. I am aware that on motion of the party
     served, service is presumed invalid if postal cancellation date or postage meter date is more than one day after date of deposit for mailing
     in affidavit.

     (BY CERTIFIED MAIL) – I caused such envelope(s) with postage thereon fully prepaid via Certified Mail Return Receipt Requested to
     be placed in the United States Mail in South Pasadena, California.

     BY EXPRESS MAIL OR ANOTHER METHOD OF DELIVERY PROVIDING FOR OVERNIGHT DELIVERY

     (BY ELECTRONIC FILING AND/OR SERVICE) – I served a true copy, with all exhibits, electronically on designated
     recipients listed on the attached Service List.

     FEDERAL EXPRESS - I caused the envelope to be delivered to an authorized courier or driver authorized to receive documents with
     delivery fees provided for.

     (BY FACSIMILE) - I caused the above-described document(s) to be transmitted to the offices of the interested parties at the facsimile
     number(s) indicated on the attached Service List and the activity report(s) generated by facsimile number (626) 243-1111 indicated all
     pages were transmitted.

     (BY PERSONAL SERVICE) - I caused such envelope(s) to be delivered by hand to the office(s) of the addressee(s).

     Executed on September 27, 2019 at South Pasadena, California.

     (STATE) - I declare under penalty of perjury under the laws of the State of California that the above is true and correct.

     (FEDERAL) - I declare that I am employed in the office of a member of the bar of this court at whose direction the service was made.




                                                       HELEN ESPARZA
                                                       hesparza@ccmslaw.com
